               Case 2:19-cr-00014-MCE Document 88 Filed 06/29/20 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ROSE MARIE SEGALE

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )   CASE NO. 19-CR-00014-MCE
11                                                )
                                  Plaintiff,      )
12                                                )
                                                  )
13 v.                                             )
                                                  )   STIPULATION AND ORDER TO
14                                                )   CONTINUE JUDGEMENT AND SENTENCING
     ROSE MARIE SEGALE,                           )
15                                                )
                                  Defendant.      )
16                                                )
     __________________________________           )
17

18

19          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

20 counsel, Miriam Hinman, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp, attorney

21 for defendant, Rose Marie Segale, that the previously scheduled sentencing date of July 9, 2020, be

22 vacated and the matter set for sentencing on August 13, 2020 at 10:00am.

23          This continuance is requested to allow counsel additional time to provide materials to probation

24 and to research several issues in order to address the guideline analysis. I have contacted Ms. Hinman

25 and Ms. Modica and they have no objection to the additional time needed to finalize this case. In

26 addition, counsel seeks, if possible, to have the hearing live and not via video-conference or Zoom call.

27 ///

28 ///
                 Case 2:19-cr-00014-MCE Document 88 Filed 06/29/20 Page 2 of 2


 1
              In light of the above request the following revised sentencing schedule is requested - Judgement
 2
     and Sentencing – August 13,2020; Reply or Statement of Non - Opposition to Motion to Correct PSR due
 3
     August 6, 2020; Motion to Correct PSR/Formal Objections due July 30, 2020. The final PSR has been
 4
     filed.
 5

 6

 7 Dated: June 24, 2020                                           Respectfully submitted.
 8
                                                                    /s/ Kyle R. Knapp
 9                                                                Kyle R. Knapp
                                                                  Attorney for Defendant, Rose Marie Segale
10

11

12
     Dated: June 24, 2020                                         Respectfully submitted.
13

14                                                                  /s/ Miriam Hinman
                                                                  Miriam Hinman
15                                                                Assistant U.S. Attorney
                                                                  Attorney for Plaintiff
16

17            IT IS SO ORDERED.
18 Dated: June 29, 2020

19

20

21

22

23

24

25

26

27

28


                                                           2
